DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 17717304 on April 11, 2022. Please note claims 1-4 are pending and have been examined.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaguchi (US 20110007042 A1).

Regarding claim 1, Miyaguchi discloses: A display device (see Figs. 1, discloses display device) comprising: 
a display portion comprising a pixel (Figs. 1, [0052], display portion 103 comprising plurality of pixels); 
a first gate driver (Fig. 1B, scan line driver circuit 108 on left side of the display device) and a second gate driver (Fig. 1B, scan line driver circuit 108 on right side of the display device) which are electrically connected to the display portion (Figs. 1, scan line driver circuit supplies scan line signals through scan lines to plurality of pixels in display portion 103); and 
an IC chip and a flexible printed circuit which are electrically connected to the display portion (Figs. 1, [0046], [0055], discloses signal line driver circuit 106 can be formed using an IC (integrated circuit) and supplies signal to pixels in display portion. The display device illustrated in FIGS. 1A and 1B is a display device having flexibility, and the scan line driver circuit 108 is provided in a bent portion 107 on the back surface of the flexible substrate (such as a plastic substrate) in FIG. 1B, and from the scan line driver circuit 108, the scan lines 105 extend to the display surface. Also see [0011]), 
wherein the first gate driver is positioned adjacent to a first side of the display portion (Figs. 1, [0046], discloses first scan line driver circuit 108 positioned adjacent to a first side of the display portion as illustrated in annotated fig. 1B below), 
wherein the second gate driver is positioned adjacent to a second side of the display portion (Figs. 1, [0046], discloses second scan line driver circuit 108 positioned adjacent to a second side of the display portion as illustrated in annotated fig. 1B below), 
wherein the IC chip and the flexible printed circuit are positioned adjacent to another side of the display portion (see annotated Fig. 1B below, [0055],  discloses the signal line driver circuit 106 can be formed using an IC (integrated circuit) is positioned along the X-axis of the flexible display panel), and 
wherein, when the display device is folded, the display portion, the first gate driver, and the second gate driver are folded while the IC chip is not folded (see Fig 1A, 1B, [0046], discloses the flexible display panel having display portion 103 and having flexibility. For example, as illustrated in annotated Fig. 1B, when the flexible display panel is folded along the folding axis, display portion 103 and the first scan line driver circuit 108, the second scan line driver circuit 108 are folded while the IC chip (i. e. signal line driver circuit 106) is not folded). While Miyaguchi teaches first scan line driver circuit is positioned adjacent to first side of the rectangular display, second scan line driver circuit is positioned adjacent to second side of the rectangular display and IC chip is positioned adjacent to another side (see annotated Figs. 1B), Miyaguchi does not explicitly claimed position of first and second scan line driver circuit adjacent to long side and  IC chip adjacent to short side of the display portion. However, it would have been an obvious matter of design choice to position the first and second scan line driver circuit adjacent to long side and  IC chip adjacent to short side of the display portion, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device as taught by Tsukahara as modified Sawada with wherein the first gate driver is positioned adjacent to a first long side of the display portion, wherein the second gate driver is positioned adjacent to a second long side of the display portion, wherein the IC chip and the flexible printed circuit are positioned adjacent to a short side of the display portion in order to provide different shape/size of the display device including a flexible panel that can be handled without seriously damaging a driver circuit or a connecting portion between circuits (Miyaguchi, [0010]).


    PNG
    media_image1.png
    428
    753
    media_image1.png
    Greyscale


6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaguchi (US 20110007042 A1) in view of Lee (US 20020175617 A1).

Regarding claim 2, Miyaguchi teaches the limitations of parent claim 1. Miyaguchi does not seem to explicitly teach wherein the pixel comprises a light-emitting element, and wherein the light-emitting element comprises a first light-emitting unit including a blue fluorescent material and a second light-emitting unit including a green phosphorescent material and a red phosphorescent material.  
However, in the same field of endeavor of the display device for displaying image, Lee teaches wherein the pixel comprises a light-emitting element, and wherein the light-emitting element comprises a first light-emitting unit including a blue fluorescent material and a second light-emitting unit including a green phosphorescent material and a red phosphorescent material ([0016], discloses field emission display for displaying image in which the flourescent powder coating layer 56 may be formed of a flourescent powder such as phosphor for emitting different colored lights of red, green or blue).
Therefore, in view of teachings of Micyaguchi and Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pixels of the display device as taught by Micyaguchi with known pixels for displaying image with light emitting unit including red, green and blue phosphorescent material as an alternative for displaying image in display device.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaguchi (US 20110007042 A1) in view of Ikeda (US 20110148847 A1).

Regarding claim 3, Micyaguchi teaches the limitations of parent claim 1. Micyaguchi does not seem to explicitly teach  wherein the pixel comprises a first transistor, a second transistor, a third transistor, and a light-emitting element, 
wherein one of a source and a drain of the first transistor is electrically connected to a signal line, 
wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the third transistor, and 
wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor and the light-emitting element.  
However, in the same field of endeavor of the pixel circuit in the display device, Ikeda teaches wherein the pixel comprises a first transistor (Fig. 5, Tr2), a second transistor (Fig. 5, Tr3), a third transistor (Fig. 5, Tr1), and a light-emitting element (Fig. 5, light emitting element EL), 
wherein one of a source and a drain of the first transistor is electrically connected to a signal line (see Fig. 5, source of the transistor Tr2 is connected to data line Vdata), 
wherein the other of the source and the drain of the first transistor is electrically connected to a gate of the third transistor (Fig. 5, drain of the transistor Tr2 is connected to gate of the transistor Tr1), and 
wherein one of a source and a drain of the second transistor is electrically connected to one of a source and a drain of the third transistor and the light-emitting element (Fig. 5,  one of a source and a drain of the transistor Tr2 is electrically connected to one of a source and a drain of the transistor Tr1 and the light-emitting element EL as illustrated in figure).
Therefore, in view of teachings of Micyaguchi and Ikeda, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pixel circuit as taught by Ikeda to pixels in display section of display device as taught by Micyaguchi in order to automatically correct a voltage across a light emitting element for each pixel (Ikeda, [0008]).

Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art Ebisuno (US 20120169798 A1) teaches general disclosure of the pixel circuit comprising back gate driving transistor (see Fig. 2).
Regarding claim 4, none of the prior art neither anticipates nor renders obvious the limitations of wherein a gate and a back gate of the first transistor and a gate and a back gate of the second transistor are electrically connected to a gate line, in the context of improving saturation characteristics of the transistor in pixel circuit, as a whole, in the manner claimed is not sufficiently taught or suggested in prior art.   

Conclusion
9.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda et al. (US 20150022561 A1) discloses general teachings of flexible/foldable display in which gate drivers are arranged in long side of the display panel (see Fig. 7A).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693